DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US Pat. 11,023,511 B1) [hereafter Fletcher], and further in view of Ogawa, Stuart (PG Pub. 2015/0,215,325 A1) [hereafter Ogawa].

As per claim 1, Fletcher teaches:
A method comprises: determining, by an analysis system that includes one or more computing entities, a system aspect of a system for an issue response analysis evaluation, wherein the system aspect includes at least one system element of the system, at least one system criteria of the system, and at least one system mode of the system; (Fletcher, col. 52, lines 26-54, security threat, col. 51, lines 10-26, analytics to identify security threats)
determining, by the analysis system, at least one evaluation perspective for use in performing the issue response analysis evaluation on the system aspect; (Fletcher, col. 36, lines 28-52, extraction rule; col. 52, lines 26-54, pre-specified and/or dynamically determined criteria for a notable event)
determining, by the analysis system, at least one evaluation viewpoint for use in performing the issue response analysis evaluation on the system aspect; (Fletcher, col. 66, lines 15-52, a list of known episodes)
obtaining, by the analysis system, issue response analysis data regarding the system aspect in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint; and (Fletcher, col. 74, line 17- col. 75, line 8, identify groups of events that identify an incident or episode condition that requires attention and/or intervention)
Fletcher does not specifically teach:
issue response planning evaluation
calculating, by the analysis system, an issue response planning rating as a measure of issue response planning maturity for the system aspect based on the issue response planning data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric
However, Ogawa in an analogous art teaches:
issue response planning evaluation (Ogawa, ¶ [0143-0152], planning various ordered responses for detected events and updating best fit responses based on learning of effectiveness)
calculating, by the analysis system, an issue response planning rating as a measure of issue response planning maturity for the system aspect based on the issue response planning data, the at least one evaluation (Ogawa, ¶ [0069], applying metric analytics to determine the effectiveness of the risk detection and the responses to the risks)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Ogawa into the method of Fletcher to provide a method of calculating, by the analysis system, an issue response planning rating as a measure of issue response planning maturity for the system aspect based on the issue response planning data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric.  The modification would be obvious because such method allows system to select appropriate response based on the rated effectiveness (Ogawa, ¶ [0076]).

As per claim 2, the rejection of claim 1 is incorporated and Fletcher further teaches:
receiving, by the analysis system, an input, wherein the input identifies at least one of: the system aspect; (Fletcher, col. 51, lines 55-67, IP addresses, domain names, asset identifiers, etc.)
the at least one evaluation perspective; and (Fletcher, col. 52, lines 26-54, pre-specified and/or dynamically determined criteria for a notable event)
the at least one evaluation viewpoint (Fletcher, col. 66, lines 15-52, a list of known episodes)

As per claim 3, the rejection of claim 1 is incorporated and Fletcher further teaches:
a system element of the at least one system element includes an enterprise identifier, an organization identifier, a division identifier, a department identifier, a group identifier, a sub- group identifier, a device identifier, a software identifier, or an internet protocol address identifier; (Fletcher, col. 51, lines 55-67, IP addresses, domain names, asset identifiers, etc.)
a system criteria of the at least one system criteria being system guidelines, system requirements, system design, system build, or resulting system; and (Fletcher, col. 9, lines 26-30, device profile information, col. 38, lines 46-60, data models)
a system mode of the at least one system mode being assets, system functions, or security functions (Fletcher, col. 52, lines 26-54, security threat detection)

As per claim 4, the rejection of claim 1 is incorporated and Fletcher further teaches:
an evaluation perspective of the at least one evaluation perspective being an understanding perspective, an implementation perspective, an operation perspective, or a self-analysis perspective (Fletcher, col. 52, lines 26-54, security threat detection, col. 51, lines 10-26, analytics to identify security threats)

As per claim 5, the rejection of claim 1 is incorporated and Fletcher further teaches:
an evaluation viewpoint of the at least one evaluation viewpoint being a disclosed viewpoint, a discovered viewpoint, or a desired viewpoint (Fletcher, col. 66, lines 15-52, a list of known episodes)

As per claim 6, the rejection of claim 1 is incorporated and Ogawa further teaches:
an evaluation rating metric of the at least one evaluation rating metric being a process rating metric, a policy rating metric, a procedure rating metric, a certification rating, a documentation rating metric, or an automation rating metric (Ogawa, ¶ [0069], applying metric analytics to determine the effectiveness of the risk detection and the responses to the risks)

As per claim 10, the rejection of claim 1 is incorporated and Fletcher further teaches:
at least one of determining, by the analysis system, a system criteria deficiency of the system aspect based on the issue response planning rating and the issue response planning data; determining, by the analysis system, a system mode deficiency of the system aspect based on the issue response planning rating and the issue response planning data; determining, by the analysis system, an evaluation perspective deficiency of the system aspect based on the issue response planning rating and the issue response planning data; and determining, by the analysis system, an evaluation viewpoint deficiency of the system aspect based on the issue response planning rating and the issue response planning data (Fletcher, col. 74, line 17- col. 75, line 8, identify groups of events that identify an incident or episode condition that requires attention and/or intervention)

As per claim 11, the rejection of claim 1 is incorporated and Fletcher further teaches:
determining, by the analysis system, a deficiency of the system aspect based on the issue response planning rating and the issue response planning data; (Fletcher, col. 74, line 17- col. 75, line 8, identify groups of events that identify an incident or episode condition that requires attention and/or intervention)
determining, by the analysis system, whether the deficiency is auto-correctable; and when the deficiency is auto-correctable, auto-correcting, by the analysis system, the deficiency (Fletcher, col. 62, lines 47-60, automatic intervention to fix, correct, remediate, or resolve a suboptimal situation)

Claims 12-17, 21, 22 are computer readable medium claims corresponding to the method claims 1-6, 10, 11 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1-6, 10, 11 above, and Fletcher teaches a computer readable medium (Fletcher, col. 82, lines 57-61).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18, 20-22 of copending Application No. 17/304,783 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application No. ‘783 recites similar limitations as the instant application and are obvious variants of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 9-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, 14-22, 27, 29, 30 of copending Application No. 17/274,706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application No. ‘706 recites similar limitations as the instant application and are obvious variants of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2021/0,307,621 A1 discloses determining abnormality in a system by collecting data for analysis and comparing the detected characteristic to the expected characteristic.
US Pat. 10,936,462 B1 discloses detecting anomaly in applications by aggregating a plurality of received event messages and determining appropriate treatment for the detected anomaly.
PG Pub. 2016/0,004,582 A1 discloses a management system that calculates a score value for a failure recovery based on the success or failure of the past executions.
CN 104123603 A discloses a service monitoring platform that analyzes service activities by receiving operation specifications and determining efficiency of the monitored service activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        July 16, 2022